Citation Nr: 0533668	
Decision Date: 12/13/05    Archive Date: 12/30/05

DOCKET NO.  04-07 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a fungus of the arms. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from February 1953 to November 
1954. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of June 2005.  This matter was 
originally on appeal from an October 2003 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Chicago, Illinois.


FINDING OF FACT

There is competent evidence of record that the veteran 
suffers from a chronic skin disorder of the arms manifested 
by granuloma annulare that has been present since his 
military service.  


CONCLUSION OF LAW

Granuloma annulare of the arms was incurred in active 
service.  38 U.S.C.A.         §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim. 


Evidence

The only service medical record available is the report on 
the veteran's separation examination conducted in November 
1954.  No skin disorder was identified at that time.

Dr. W.H.'s records dated from September 1980 to November 2002 
included many indecipherable entries.  From what could be 
deciphered, a September 1980 record noted an impression of 
granuloma annulare of the right elbow based on a biopsy of a 
nodule from the veteran's right elbow.  A June 1983 record 
noted granuloma annulare of the left arm.  A March 1985 
record noted eczema dermatitis and tinea corporis of the left 
forearm.  An August 1985 record noted granuloma annulare of 
the right elbow.  A December 1987 record noted granuloma 
annulare of the elbows. A September 1998 record noted 
possible actinic keratosis of the right hand.  An October 
1998 record noted that the impression of a biopsy taken from 
the veteran's right hand was squamous cell carcinoma.  

VA treatment records dated from September 2002 to February 
2003 included a September 2002 record that noted that the 
veteran had a history of intermittent actinic keratosis of 
the skin of his hand.  It was noted that the veteran was a 
former farmer who now ran a bulldozer.  The physical 
examination of the skin revealed no rashes but there were 
numerous seborrheic keratosis of his scalp and back.  A 
January 2003 record noted that the veteran had a history of 
granuloma annulare, actinic keratoses, questionable pre-
cancerous skin lesions, and skin cancer.  The examiner noted 
that the veteran was a consult for removal of seborrheic 
keratosis on his skin that was subsequently removed by his 
local physician.  The physical examination revealed an 
erythematous 0.5 centimeter scaly macule on his left forearm 
and multiple "stuck on appearing" scaly papules on his 
"back and arms."  The examiner noted an assessment of 
actinic keratosis of the forearm.  An April 2005 record noted 
that the veteran complained of an itchy patch on his right 
forearm.  

At the March 2005 videoconference hearing, the veteran 
testified that he first noticed a fungus on his arms about 
three or four months into his deployment in Korea.  He 
initially testified that he did not receive any treatment for 
the fungus in service.  When asked when he started receiving 
treatment for the fungus he responded, "right away."  The 
veteran's wife provided testimony on what she observed of the 
veteran's hands and arms when "he first got back."  She 
described that he had "two kinds of growth" on his hands, 
fingers, and elbows.  She indicated that the growths were 
red, itched, and burned.  She testified that the veteran 
usually got the growths during summer in the hot weather and 
that the veteran had it last summer.  The veteran then 
testified that physicians called the fungus on his arms 
granuloma annuli.  He denied that he ever saw a military 
physician for the fungus.  

The July 2005 VA examination report showed that the examiner 
reviewed the claims file.  The examiner noted that the 
veteran reported that he had "all kinds of growths on [his] 
arms" and funguses of his fingers, crotch, and feet during 
service.  The examiner discussed the veteran's service 
separation examination report and pertinent findings from 
post-service medical records.  The examiner noted that the 
treatment records showed recurrent treatment for granuloma 
annulare in 1980, 1983, 1987, and 1990.  The examiner further 
noted that the veteran was also treated for tinea corporis, 
basal cell carcinoma of the hand, and squamous cell 
carcinoma.  The examiner indicated that the veteran now 
complained of occasional tinea cruris in the summer months 
treated with an unknown medication that improved the 
condition.  The physical examination revealed solar elastosis 
over the sun exposed areas.  The examiner observed that the 
veteran was a farmer with blue eyes and that he had frequent 
exposure to the sun.  The examiner maintained that there was 
no evidence of any granuloma annulare or dermatophytosis, but 
there were some scarred seborrheic keratoses and actinic 
keratoses over the veteran's sun exposed skin.  The examiner 
provided an impression of history of granuloma annulare 
without current findings.  The examiner commented that he saw 
no record of any skin disorders while the veteran was in 
service, and therefore, he could only respond to the 
veteran's claim that he had some abnormality of the skin-
which the examiner added was not well documented.  The 
examiner noted that granuloma annulare was a benign condition 
frequently recurrent as demonstrated in the veteran.  The 
examiner concluded that he had no idea whether this condition 
occurred during the veteran's military service.


Analysis

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to explain findings and conclusions and 
to carefully consider the benefit-of-the-doubt doctrine under 
38 U.S.C. § 5107(b).  Dixon v. Derwinski, 3 Vet. App. 261, 
264 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease in active military 
service.  38 U.S.C.A.    §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

The medical evidence shows that the veteran has been 
afflicted with multiple skin disorders through out the years 
of which he maintains granuloma annulare of the arms has been 
present since his service in Korea.  The veteran provided 
sworn testimony that he never saw a military physician for 
the fungus so it is unlikely that a complete set of his 
service medical records would have helped his claim.  
Nevetheless, the veteran and his wife are competent to report 
on the occurrence of the same skin symptoms since the 
veteran's service.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  According to the July 2005 VA examiner, the physical 
examination revealed no evidence of granuloma annulare of the 
arms, but he acknowledged that the disease was recurrent as 
demonstrated in the veteran.  Thus, the Board finds that the 
veteran does have a current chronic skin disorder of the arms 
manifested by granuloma annulare notwithstanding the fact 
that this skin disorder was not present at the most recent VA 
examination.  As the veteran is competent to relate ongoing 
skin symptoms associated with granuloma annulare since 
service and competent medical evidence shows that granuloma 
annulare is a chronic disease, the Board finds that service 
connection for granuloma annulare of the arms is warranted. 


ORDER

Service connection for recurrent granuloma annulare of the 
arms is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


